Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-11, 13-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose a medical technical treatment unit comprising a device for stopping bleeding in combination with an extracorporeal blood treatment device, wherein the device for stopping bleeding comprises an expandable chamber, flexible basic element, fluid feed device, conveyor unit, valve, and controller controlling the conveyor unit and/or valve as claimed, particularly wherein the controller has a memory, a data transmission device and a processor suitable for determining a profile for controlled inflation/deflation of the expandable chamber on the basis of the data transmitted by the data transmission device and the extracorporeal blood treatment device is equipped to communicate with the data transmission device.
	Of the closest prior art, Kornowski (US 2015/0201948) discloses the device for stopping bleeding at the puncture site of a patient substantially as claimed including the flexible strip, expandable chamber, fluid feed device, conveyor unit, valve and controller (para [0105, 0172]).  Furthermore, it is old and well known in the art to apply a device for stopping bleeding at a puncture site after completion of a dialysis procedure (see for example Razon-Domingo – US 2014/0031781, para [0004,0028]).  However, the prior art teaches performing dialysis or other extracorporeal blood treatment procedure, removing the extracorporeal blood treatment device, and applying the device for stopping bleeding.  The prior art fails to disclose an extracorporeal blood treatment device equipped to communicate with the data transmission device of the controller of the device for stopping bleeding, wherein the processor of the blood treatment .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771